Case: 21-40028    Document: 00516165774        Page: 1   Date Filed: 01/13/2022




          United States Court of Appeals
               for the Fifth Circuit                             United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                 January 13, 2022
                                No. 21-40028                       Lyle W. Cayce
                                                                        Clerk

   Carla Frew; Charlotte Garvin, as next friend of her
   minor children Johnny Martinez, Brooklyn Garvin and
   BreAnna Garvin; Class Members; Nicole Carroll, Class
   Representative; Maria Ayala, as next friend of her
   minor children, Christopher Arizola, Leonard Jimenez,
   and Joseph Veliz; Mary Jane Garza, as next friend of
   her minor children, Hilary Garza and Sarah Renea
   Garza,
                                          Plaintiffs—Appellants,

                                   Versus

   Cecile Young; John William Hellerstedt, M.D.,

                                                     Defendants—Appellees.


                 Appeal from the United States District Court
                      for the Eastern District of Texas
                           USDC No. 3:93-CV-65



   Before Stewart, Haynes, and Graves, Circuit Judges.
Case: 21-40028         Document: 00516165774               Page: 2      Date Filed: 01/13/2022

                                          No. 21-40028


   James E. Graves, Jr., Circuit Judge:*
           This is the latest appeal in the long-running litigation over Texas’
   administration of its Medicaid Early and Periodic Screening, Diagnosis, and
   Treatment program (“EPSDT”). Plaintiffs represent a class of some 1.5
   million Texas children eligible for EPSDT services. In 1996, they entered a
   Consent Decree with various Texas state officials aimed at improving Texas’
   implementation of its statutory obligations under the Medicaid statute. In
   2007, facing multiple enforcement motions from the plaintiffs, Texas further
   agreed to an eleven-part “Corrective Action Order” (“CAO”) aimed at
   bringing Texas into compliance with the Consent Decree. The district
   court’s eventual dissolution of some of those CAOs has been the subject of
   two appeals before this court. See Frew v. Janek, 820 F.3d 715, 718 (5th Cir.
   2016); Frew v. Janek, 780 F.3d 320 (5th Cir. 2015). This appeal arises from
   the district court’s termination of the CAOs and Decree provisions
   governing the State’s outreach obligations. Because we agree with the district
   court that the State is entitled to relief under rule 60(b)(5), we AFFIRM.
                                                 I.
           In 1993, plaintiffs as representatives of a class of indigent children
   eligible for EPSDT services sued various Texas officials under 42 U.S.C.
   § 1983 for violations of federal Medicaid law. This resulted in a 78–page
   consent decree. 1 In 1998, the district court granted the plaintiffs’ motion to
   enforce the Consent Decree in a lengthy order detailing the State’s non-
   compliance. Although we vacated the district court’s decision as violative of


           *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
           1
              A more detailed factual background can be found in this court’s numerous
   previous decisions in this case. See Frew v. Janek, 820 F.3d 715, 718 (5th Cir. 2016); Frew v.
   Janek, 780 F.3d 320 (5th Cir. 2015); Frazar v. Ladd, 457 F.3d 432 (5th Cir. 2006); Frazar
   v. Hawkins, 376 F.3d 444 (5th Cir. 2004); Frazar v. Gilbert, 300 F.3d 530 (5th Cir. 2002),
   rev’d sub nom. Frew ex rel. Frew v. Hawkins, 540 U.S. 431 (2004).




                                                 2
Case: 21-40028      Document: 00516165774           Page: 3    Date Filed: 01/13/2022




                                     No. 21-40028


   the State’s Eleventh Amendment immunity, the Supreme Court reversed.
   See Frew ex rel. Frew v. Hawkins, 540 U.S. 431 (2004). In 2005, defendants
   moved to dissolve the Decree in its entirety under rule 60(b)(5). The district
   court denied that motion, and we affirmed. Frazar v. Ladd, 457 F.3d 432 (5th
   Cir. 2006)
          In 2007, the parties agreed to settle plaintiffs’ various enforcement
   motions by supplementing the Decree with the CAOs, entered in eleven
   installments by subject matter, all aimed at bringing the State into compliance
   with the Decree. Compliance with the CAOs is intended to “provide[] a clear
   potential end point for Defendants’ obligations under” each corresponding
   part of “the Consent Decree.” In prefacing the CAOs, the district court
   stated that it “hopes and expects that by complying with the [CAOs],
   Defendants will also comply with the Decree.”
          The State has since improved programming in various areas and,
   pursuant to the CAOs, the district court has dissolved most or all of six of the
   eleven CAOs and their corresponding Decree provisions. The plaintiffs have
   generally contested these dissolutions, prompting two published decisions
   from this court. In 2015, we affirmed the district court’s ruling and reliance
   on rule 60(b)(5)’s first prong, which permits relief when the decree has been
   “satisfied, released, or discharged.” Frew v. Janek, 780 F.3d 320, 323 (5th
   Cir. 2015) (“Frew III”). That appeal concerned the district court’s
   dissolution of the CAO that required the State to “implement an initiative to
   effectively inform pharmacists about EPSDT.” Id. at 329. We agreed with
   the district court that the Decree’s language for that program guaranteed
   plaintiffs certain processes and procedures, but not any specific results. Id. at
   329-331. And in 2016, this court affirmed in large part the district court’s
   dissolution of the CAO aimed at ensuring class members’ access to an
   “adequate supply of health care providers.” Frew v. Janek, 820 F.3d 715, 718
   (5th Cir. 2016) (“Frew IV”).



                                          3
Case: 21-40028      Document: 00516165774          Page: 4     Date Filed: 01/13/2022




                                    No. 21-40028


          One of the CAOs addresses the district court’s findings that the State
   had not fulfilled its outreach duties under the Decree, which directs the State
   to “effectively inform recipients about the EPSDT program.” Those
   obligations are set out in the Outreach and Informing CAO (“O&I CAO”);
   in Part III of the Managed Care CAO; and in paragraphs 10-74, 95-96, 176-
   183, and 193 of the Decree. These obligations are at issue in this appeal.
          The parties’ main dispute on appeal centers on the O&I CAO’s first
   section, which, as modified in 2009, comprises fifteen paragraphs. It splits
   the defendants’ duties into three phases, requiring defendants to first
   conduct a study to assess why class members miss checkups, implement five
   outreach and informing strategies based on the results of the study, and then
   conduct another study of the effectiveness of those strategies. The CAO
   defines “effectiveness” as “the impact on checkup participation rates.”
   After completing the second study, the parties are required to meet and
   confer on whether a “corrective action plan” is necessary. If they agree that
   it is, defendants must implement the corrective action and then, later,
   conduct a third study on that action’s efficacy. If the parties are unable to
   agree on the need for corrective action, the CAO calls for the district court
   to resolve the dispute on a motion filed by either party.
          In Phase 1, the State had to conduct both a qualitative and a
   quantitative assessment. The quantitative assessment must be statistically
   valid, asking:
                 (a) What causes class members to miss medical
          checkups, dental checkups and/or follow-up visits?
                 (b) What are the barriers to receiving medical checkups,
          dental checkups and/or follow-up visits?
                 (c) What can be done to make outreach more effective
          at helping families overcome barriers that cause them to miss
          medical checkups, dental checkups and/or follow-up visits?




                                          4
Case: 21-40028      Document: 00516165774          Page: 5   Date Filed: 01/13/2022




                                    No. 21-40028


   The O&I CAO ordered the State to give plaintiffs the studies’ results, after
   which the plaintiffs would have fifteen days to offer comment, which the
   defendants “may accept or reject.”
          In Phase 2, the defendants were to implement outreach strategies in
   five specified areas (media, “intensive school-based program[s],” “intensive
   community-based      program[s],”    telephone    follow-ups    after   missed
   appointments, and mail follow-ups after missed appointments.” Phase 3
   directed the State to use an evaluator to analyze and compare the
   effectiveness of each of the outreach strategies. “The parties will begin to
   confer, no later than 30 days following the completion of Phase 3 to determine
   what kind of corrective action plans, if any, Defendants will implement.”
          The defendants maintain that they met these obligations. The State
   performed a study pursuant to the O&I CAO, implemented the five outreach
   strategies that the O&I CAO prescribed, and performed a follow-up study.
   But the State took no further corrective action because it deemed that none
   was necessary. In 2015, the State asked the district court to vacate the
   outreach-and-informing provisions in the Consent Decree and two CAOs.
   The State argued in relevant part that it had satisfied those obligations and
   thus relief was warranted under rule 60(b)(5)’s first prong. The plaintiffs
   opposed the motion, conceding the State’s compliance on only four
   paragraphs of the Decree. The State’s evidence in support of the motion
   numbered in the thousands of pages.
          The district court granted the motion, concluding that the State had
   satisfied each of its outreach and information obligations in the Decree and
   CAOs. The district court concluded that the defendants commissioned a
   statistically valid study and that the O&I CAO did not require the defendants
   to meet any specific threshold participation levels in the EPSDT program by
   class members. The district court accordingly rejected the plaintiffs’ results-




                                         5
Case: 21-40028      Document: 00516165774           Page: 6    Date Filed: 01/13/2022




                                     No. 21-40028


   based definition of the term “effective,” but the district court nonetheless
   determined that the State had “demonstrated that [its] outreach and
   informing efforts [we]re effective” under any arguable “interpretation of the
   term”—including under the plaintiffs’ proposed results-based definition.
   The district court therefore “vacate[d]” the O&I CAO, Section III of the
   Managed Care CAO, and ¶¶ 10–74, 95–96, 176–183 and 193 of the Decree
   “pursuant to Prong 1 of Rule 60(b)(5) of the Federal Rules of Civil
   Procedure.” The plaintiffs timely appealed.
                                          II.
          “Rule 60(b)(5) serves a particularly important function in . . .
   institutional reform litigation,” as “injunctions issued in such cases often
   remain in force for many years, and the passage of time frequently brings
   about changed circumstances—changes in the nature of the underlying
   problem, changes in governing law or its interpretation by the courts, and
   new policy insights—that warrant reexamination of the original judgment.”
   Horne v. Flores, 557 U.S. 433, 447–48 (2009) (internal quotation marks and
   citations omitted). Courts give rule 60(b)(5) a “liberal construction,”
   Johnson Waste Materials v. Marshall, 611 F.2d 593, 600 (5th Cir. 1980), and
   “district courts must take a flexible approach to motions to modify consent
   decrees and to motions to modify or vacate institutional reform decrees,”
   Rufo v. Inmates of Suffolk Cty. Jail, 502 U.S. 367, 379–80, 381 (1992).
   Flexibility is “often essential to achieving the goals of reform litigation.” Id.
   at 381. The defendants bear the burden of showing that rule 60(b)(5) applies.
   Frew III, 780 F.3d at 326–27. This court reviews a district court’s decision to
   grant or deny relief under rule 60(b) for abuse of discretion. Frazar, 457 F.3d
   at 435. But “[u]nlike some of our sister circuits, this Court does not defer to
   a district court’s interpretation of a consent decree. Instead, we review
   questions of consent decree interpretation de novo.” Frew IV, 820 F.3d
   at 723 (citation omitted).



                                          6
Case: 21-40028      Document: 00516165774          Page: 7    Date Filed: 01/13/2022




                                    No. 21-40028


          In Frew III, we held that the defendants could obtain relief under rule
   60(b)(5)’s first prong by demonstrating “substantial compliance” with the
   CAO and Decree. “Substantial compliance excuses deviations from a
   contract’s provisions that do not severely impair the contractual provision’s
   purpose.” Frew III, 780 F.3d at 330 (quoting Interstate Cont. Corp. v. City of
   Dallas, 407 F.3d 708, 727 (5th Cir. 2005)). “As the party seeking relief,”
   defendants “bear the burden of showing” substantial compliance. Id. “But
   in addressing Defendants’ request for relief, this Court must take heed of the
   Supreme Court’s admonition that the continued enforcement of the consent
   decree poses legitimate federalism concerns.” Frew IV, 820 F.3d at 721.
                                         III.
          Before reaching the merits, we clarify the scope of this appeal. The
   O&I CAO is comprised of seven sections. The first section is divided into
   phases, requiring the State to: (i) commission a statistically valid study to
   assess reasons why class members miss checkups; (ii) then implement five
   outreach and informing strategies based on the results of the study; and
   (iii) then conduct another study of those strategies’ efficacy, and, if
   necessary, implement further reforms. The subsequent sections refer to the
   defendants’ other responsibilities regarding outreach, such as mailing and
   referrals. The district court’s order terminated all seven of these sections, in
   addition to the related paragraphs of the Decree. Although the plaintiffs
   purport to seek reversal of the order below in its entirety, they offer specific
   argument only with respect to the first section, concerning the three-phase,
   study-and-improvement process. The plaintiffs have therefore forfeited any
   challenge to the district court’s decision to terminate the other six sections
   and related paragraphs of the consent decree. United States v. Whitfield, 590
   F.3d 325, 346 (5th Cir. 2009) (“As a general rule, a party waives any
   argument that it fails to brief on appeal.”). The plaintiffs do not contest in
   their reply brief the defendants’ argument to this effect. We examine each of



                                          7
Case: 21-40028      Document: 00516165774           Page: 8     Date Filed: 01/13/2022




                                     No. 21-40028


   the plaintiffs’ assertions in turn, beginning with the plaintiffs’ arguments
   regarding the State’s specific procedural obligations, and ending with the
   plaintiffs’ more structural arguments.
                                           A.
          The plaintiffs first challenge the State’s satisfaction of its obligation to
   research and survey the past shortcomings of its EPSDT program. The
   plaintiffs argue that the State cannot realistically rectify those shortcomings
   without understanding them. The O&I CAO directs the State to “use
   independent, unbiased, and statistically valid methodologies to conduct the
   assessment of reasons class members miss checkups.” The plaintiffs contend
   that the State commissioned an unreliable survey, asserting that the State’s
   study “excluded all class members who had been eligible for less than 11
   months,” which resulted in the exclusion of “nearly 70% of class members
   from participation in the Phase 1 survey.” The plaintiffs offer no citation to
   the record to support this assertion.
          We find no error in the district court’s decision to credit the State’s
   Phase 1 survey. The State’s contractor, Mercer, conducted the study via
   focus groups and surveys sent to class members. To generate the list of
   survey recipients, Mercer collected “eligibility data and office visit data”
   from the State, which data was queried as “Medicaid Class Members aged 0-
   21 who were eligible as of August 2009 and who were continuously enrolled
   at least 11 months between September 2008 to August 2009.” Plaintiffs seem
   to use this search parameter as evidence that the survey fatally excluded new
   class members who, they reason, are most in need of outreach. However,
   Mercer attested that this data set did not affect the Phase 1 Study, because
   Mercer did not base its statistical analysis on this data but rather used it as a
   baseline for the Phase 3 study. Instead, the Phase 1 survey ultimately used all




                                           8
Case: 21-40028       Document: 00516165774             Page: 9      Date Filed: 01/13/2022




                                        No. 21-40028


   “Medicaid client members, aged less than 21, who were eligible as of
   December 2010.”
          Moreover, Mercer sufficiently explained its methodology to satisfy
   the State’s obligation to conduct a statistically valid study. Mercer said it
   used a multivariable logistic regression model 2 to extrapolate from a
   “stratified random sample,” “account[ing] for non-response bias,” and
   weighted by age, gender, race, aid category, plan type, and geography.
   Mercer explained that “[t]he baseline EPSDT rates [we]re used as outcome
   measures to evaluate whether the outreach and informing interventions
   improve the rates of medical check-ups, dental check-ups, and follow-up care
   at the individual level.” Mercer concluded that controlling for length of
   enrollment was the best strategy to isolate the effects of the State’s new
   policies, so that the parties could “detect the effects of the intervention at
   the individual level.” Mercer further pointed to peer-reviewed studies using
   similar methodology in analogous circumstances. The plaintiffs offered no
   evidence to contest Mercer’s assertions or the study’s statistical validity.
   They quoted instead counsel argument in an interrogatory posed to Mercer,
   while neglecting to mention Mercer’s response that “the baseline study
   population was defined to maximize the ability of the analysis to detect the
   effects of the intervention at the individual level, by controlling for the length
   of time in the program.”
           Faced with this reasonable explanation of the State’s study, the
   plaintiffs offered only counsel argument. The district court in Frew I put the
   plaintiffs on notice that it would rely on the State’s unrebutted statistical
   evidence. Frew I, 401 F. Supp. 2d at 675 n.99. Further, plaintiffs did not ask



          2
           Multivariable regression models are used to establish the relationship between a
   dependent variable (i.e. an outcome of interest) and more than one independent variable.




                                              9
Case: 21-40028     Document: 00516165774           Page: 10   Date Filed: 01/13/2022




                                    No. 21-40028


   the district court to order the defendants to re-do the study—they missed the
   window to contest it—and they base their arguments on the study’s results.
   The district court was therefore correct in discounting the plaintiffs’
   criticism of the survey, and it did not abuse its discretion in concluding that
   the defendants had satisfied the O&I CAO’s instructions for a statistically
   valid survey of the reasons class members miss their checkups.
                                         B.
          The plaintiffs next argue that the district court’s “refusal to require
   Defendants to develop corrective action plans based on the Phase 3 study
   renders the study requirement meaningless.” They contend that, when
   viewed “as a whole,” the “purpose of the three[-]phase study in the O&I
   CAO is to inform the development of corrective action plans.” Although
   they acknowledge that the O&I CAO allows for the possibility that no
   corrective action would be needed after the Phase 3 study, they argue that the
   district court’s “suggest[ion] . . . that [the] corrective action plans were
   optional deprives the structure of the O&I CAO of meaning.” The
   defendants assert, and the district court held, that because they complied
   with the Decree, there was no need for further corrective action.
          The district court’s conclusion is reasonable. The O&I CAO orders
   the parties to timely confer after the Phase 3 study’s completion to
   “determine what kind of corrective action plans, if any, Defendants will
   implement.” The O&I CAO thus expressly contemplated that no further
   action would be necessary after completion of the three-phase study-and-
   improve process. The plaintiffs’ argument thus renders the phrase “if any”
   meaningless. The Phase 3 study’s purpose was thus to gauge the defendants’
   compliance with the Decree’s outreach provisions. The Phase 3 study
   revealed compliance, negating the need for further corrective action. For
   example, the study showed improved check-up participation by class




                                         10
Case: 21-40028     Document: 00516165774            Page: 11   Date Filed: 01/13/2022




                                     No. 21-40028


   members: 87% of survey respondents indicated that their knowledge of
   EPSDT services was “excellent” or “very good.” That is a marked
   improvement from the state of affairs in 2000, when 60% of respondents
   reported knowing “very little” or “nothing at all” about the services, Frew
   v. Gilbert, 109 F. Supp. 2d at 599. Accordingly, the plaintiffs have not shown
   that the district court’s “refusal to require Defendants to develop corrective
   action plans based on the study renders the study requirement meaningless.”
                                          C.
          The plaintiffs next argue that the defendants’ outreach practices were
   necessarily ineffective because they “lack” contact information for “30% of
   the class.” The plaintiffs assert that it is impossible for the defendants to
   conduct outreach for class members whose contact information they lack.
          The district court was correct in rejecting the plaintiffs’ contact-
   information argument. The plaintiffs offer no factual or legal citation to
   support this argument; they derive the thirty-percent figure from a survey
   that the State commissioned pursuant to the O&I CAO. The contractor sent
   surveys to 16,611 class members. Some 5,000 of the recipients “were not
   eligible to participate . . . due to various reasons including: non-working
   phone numbers (2,266), fax number (7), business (69), wrong number (725),
   returned mail (2,120), and no Medicaid participant in household (51).” The
   contractor apparently gleaned the contact information for the surveys’
   recipients from the plaintiffs, which perhaps undermines the plaintiffs’
   argument that the 5,000 surveys were returned due to the State’s lack of
   diligence.
          Regardless, the plaintiffs make no showing that the returned surveys
   compromised the statistical validity of the study that relied on the survey
   responses. Further, although the plaintiffs contend that the defendants’
   inability to contact almost a third of the class necessarily shows the inefficacy




                                          11
Case: 21-40028     Document: 00516165774           Page: 12    Date Filed: 01/13/2022




                                    No. 21-40028


   of the defendants’ outreach efforts, the defendants introduced evidence that
   they ultimately were able to contact all but about .29% of the class in their
   more recent outreach letters. This overall success is enough to show the
   defendants’ substantial compliance with the Decree’s outreach provisions.
   See Frew III, 780 F.3d at 330 (“Substantial compliance excuses deviations
   from a contract’s provisions that do not severely impair the contractual
   provision’s purpose.”).
                                         IV.
          The plaintiffs’ primary argument on appeal is that the district court
   used the wrong standard in evaluating the defendants’ compliance with the
   decree. There is little real dispute that the State generally complied with most
   of its procedural obligations under the Decree. In the district court, the State
   presented thousands of pages of evidence supporting its compliance with the
   Decree and the O&I CAO’s procedural mandates. The plaintiffs did not
   refute this evidence, but instead resisted the defendants’ motion because the
   State’s efforts did not produce a sufficient uptick in EPSDT participation
   rates. The plaintiffs’ main contention on appeal is that “Defendants have not
   shown through any of the agreed metrics that their efforts are ‘effective’ and
   have refused to take corrective actions to improve their outreach and
   informing efforts or conduct a second study.” To support this position, the
   plaintiffs point to the Decree’s language prefacing the outreach and
   informing obligations: “The parties agree to and the Court orders the
   following changes to the Texas EPSDT program, policies and procedures to
   effectively inform recipients about the EPSDT program.” According to the
   plaintiffs, the Decree’s use of the term “effectively” requires threshold real-
   world improvements in participation in the EPSDT program, and thus the
   defendants’ compliance with the Decree’s procedural mandates is
   insufficient to merit rule 60(b)(5) relief without greater improvement in
   participation rates.



                                         12
Case: 21-40028     Document: 00516165774            Page: 13    Date Filed: 01/13/2022




                                     No. 21-40028


          Our 2015 decision in Frew III disposes of this argument. There,
   plaintiffs had appealed the district court’s termination of the Decree
   provisions and a CAO “concern[ing] deficiencies in Medicaid-participating
   pharmacies’ understanding of EPSDT.” 780 F.3d at 324. The Decree, using
   language almost identical to the language at issue in this appeal, directed the
   State to “implement an initiative to effectively inform pharmacists about
   EPSDT.” Id. at 328-29. The plaintiffs had argued that “the district court
   erred in focusing narrowly on Defendants’ satisfaction of specific provisions
   . . . and not considering the Decree’s broader goals.” Id. at 328. Plaintiffs
   specifically asserted that “[t]he purpose of the Decree . . . is results-oriented:
   It is not enough for Defendants to perform the required action items
   mechanically; the court must also find that these actions were effective in
   improving EPSDT recipients’ access to health care.” Id. In addition to the
   provision ordering “effective[]” outreach to pharmacists, the plaintiffs
   pointed to the Decree’s language introducing the agreed-upon procedures as
   meant “[t]o address the parties’ concerns, to enhance recipients’ access to
   health care, and to foster the improved use of health care services by Texas
   EPSDT recipients.” 780 F.3d at 328.
          There, as here, the plaintiffs argued that the Decree and CAOs are
   results-oriented and therefore the defendants’ fulfillment of their obligations
   depended on showing increased effectiveness. We held, however, that
   “[t]hese introductory paragraphs do not guarantee specific outcomes; rather,
   they show that the Decree is aimed at supporting EPSDT recipients in
   obtaining the health care services they are entitled to, by addressing concerns,
   enhancing access, and fostering use of services.” Id. (emphasis in original).
   The Decree is intended to establish a roadmap for achieving better EPSDT
   services, but the Decree “makes no guarantees of success and sets no results-
   based milestones.” Id. at 329. To the extent that the Decree and CAO used
   the word “effective,” those terms were geared towards specific procedures,




                                          13
Case: 21-40028     Document: 00516165774           Page: 14    Date Filed: 01/13/2022




                                    No. 21-40028


   but did not guarantee any result in the quality and quantity of EPSDT
   services. Id. Otherwise, there would be no “end-point” for the Decree. Id.
          The pharmacy provisions at issue in Frew III are quite similar to the
   outreach provisions at issue in this appeal. The Decree’s relevant
   introductory paragraph explains why outreach is “important,” but nowhere
   does it require any specific operational outcome. Nor does the Decree’s
   paragraph 11, which, in language nearly identical to that at issue in Frew III,
   “orders the following changes to the Texas EPSDT program, policies and
   procedures to effectively inform recipients about the EPSDT program.”
   Those changes include the detailed outreach and informing provisions at
   issue in this appeal. Like in Frew III, paragraph 11 describes the goal as
   effective outreach, but it does not “explicitly guarantee[]” a particular result
   “or set termination conditions referencing satisfaction” of that animating
   goal. Frew III, 780 F.3d at 330. In short, it “order[s] the . . . changes” that
   “follow[]” in later paragraphs, rather than any specific result in
   participation. The State’s compliance with the Decree is measured in how
   closely it follows the Decree’s policy mandates, not in the real-world effect
   of such policies.
          In addition to comporting with our law of this case, the defendants’
   position also finds more support in the Decree’s language. The Decree and
   O&I CAO are chock full of mandatory provisions, rendering conspicuous the
   absence of any mandated efficacy threshold. For example, the Decree: spends
   a dozen pages specifying the content, language, and timing of outreach
   literature; orders the defendants to change the name of its EPSDT program;
   orders the defendants to create a new format for class members’ medical
   identification cards; mandates conversation topics between “eligibility
   workers” and class members; orders the establishment of “outreach units”
   that are “responsible for oral outreach in a geographic area of Texas,” and
   defines those units’ responsibilities, staffing, and management; orders the



                                         14
Case: 21-40028     Document: 00516165774            Page: 15    Date Filed: 01/13/2022




                                     No. 21-40028


   defendants to communicate and coordinate with other state agencies to enlist
   their help with the EPSDT program; and directs the methodologies and
   policies for a pilot outreach program for migrant farmworkers’ children in the
   Rio Grande Valley. The O&I CAO similarly: orders the defendants to
   implement outreach in five media and specifies the content of each outreach
   medium; directs the commission and defines the methodologies of a study of
   the efficacy of the defendants’ efforts in those media, specifying the vendors
   from which the State may solicit bids to conduct the study and the content of
   the contract with the selected vendor; and defines the content and timing for
   mailers to class members who miss check-ups. Given the mandatory
   obligations’ exacting specificity, conspicuously absent is any language
   suggesting that the defendants’ compliance with the Decree and O&I CAO
   depends on any threshold participation levels by class members.
          The plaintiffs note that, over this case’s long history, the district court
   and the defendants have used varying definitions of the term “effective,”
   some of which are not inconsistent with the definition the plaintiffs now
   propose. However, it is the Decree that is at issue in defining “effective,”
   rather than the CAO. See Texas v. Am. Tobacco Co., 463 F.3d 399, 407 (5th
   Cir. 2006) (“Under Texas law, . . . a contract is viewed as of the time it was
   made and not in light of subsequent events.”). The parties’ understanding of
   the word “effective” when they negotiated the CAOs, some thirteen years
   after the Decree’s entry, has little bearing on the Decree’s meaning. Most
   importantly, this court’s interpretation of the Decree governs, and that
   interpretation favors the State. Frew III, 780 F.3d at 326 (“The only decisions
   that form the law of this case are the Supreme Court’s opinion in Frew [] and
   our previous panel opinions.”). Accordingly, we conclude that the Decree
   “do[es] not guarantee specific outcomes,” but rather “establish[es] a clearly
   defined roadmap for attempting to achieve the Decree’s purpose.” Id. at 328.




                                          15
Case: 21-40028     Document: 00516165774            Page: 16    Date Filed: 01/13/2022




                                     No. 21-40028


                                          V.
          The plaintiffs next assert more broadly that the district court
   incorrectly required them to show that the Decree should be preserved,
   instead of requiring the State to justify the Decree’s termination. They argue
   for example that the district court “required” them to show that the studies
   were methodologically unsound “rather than requiring Defendants to
   demonstrate they complied with the requirement of an independent study or
   even the[ ]absence of harm.” However, it is more accurate to say that the
   district court first considered whether the defendants had made a prima facie
   case for relief. Only after concluding that the defendants had done so did the
   district court ask whether the plaintiffs had rebutted that prima facie case.
   For example, in evaluating the defendants’ compliance with the Decree, the
   district court said that the defendants had “demonstrated that their outreach
   and informing efforts are effective,” while the “Plaintiffs have not defeated
   Defendants’ showing that Defendants have substantially complied with their
   obligations under” the Decree’s outreach-and-informing provisions. For
   that reason, the district court on several issues noted that the defendants’
   evidence was “unrebutted.”
          We have found only one instance in which the district court appears
   to have placed the initial burden on the plaintiffs, and the plaintiffs point to
   no other examples. In response to the defendants’ motion to dissolve the
   Decree and CAO’s outreach and informing provisions, the plaintiffs argued
   that the defendants were violating the Decree and asked the district court to
   order another corrective action plan. In evaluating the plaintiffs’ request, the
   district court expressly stated that the plaintiffs “bear the burden of showing
   that Defendants have violated additional Decree provisions.” But that was a
   correct statement of the law; the proponent of rule 60(b) relief bears the
   burden of showing entitlement. See League of United Latin Am. Citizens, Dist.
   19 v. City of Boerne, 659 F.3d 421, 438 (5th Cir. 2011); Foster v. Centrex Capital



                                          16
Case: 21-40028        Document: 00516165774              Page: 17       Date Filed: 01/13/2022




                                         No. 21-40028


   Corp., 80 S.W.3d 140, 143 (Tex. App.-Austin 2002, pet. denied) (noting that
   the party alleging breach of contract bears the burden of proof).
                                               VI.
           Last, the plaintiffs argue that the district court should have awarded
   relief under rule 60(b)(5)’s third prong—the equitable relief provision—
   rather than the rule’s first prong. They assert that the Supreme Court and
   this court have held in this case that relief from the Decree’s provisions “is
   governed by the equitable clause of Rule 60(b)(5).” They argue that the
   equitable clause “capture[s]” the “appropriate contours of equity and
   federalism.” It is unclear where the plaintiffs derive their argument that
   prong-1 relief is unavailable in this case, as this court has twice affirmed the
   district court’s use of rule 60(b)(5)’s first prong in two earlier appeals. See
   Frew III, 780 F.3d at 327 (examining “the first clause of Rule 60(b)(5)); Frew
   IV, 820 F.3d at 720 (“We now address the district court’s prong 1
   findings.”). Accordingly, the plaintiffs’ argument lacks merit. 3
           Having found no error in the district court’s order, we AFFIRM.




           3
              The plaintiffs also argue that the district court erred “by ‘vacating’ the [O&I]
   CAO and related Consent Decree provisions rather than ‘terminating’ those provisions as
   mandated by prior court orders.” The plaintiffs, however, did not make this argument
   below, and they have used the term “vacate” in joint motions before the district court. The
   plaintiffs therefore have forfeited this argument. United States v. Bowen, 818 F.3d 179, 192
   n.8 (5th Cir. 2016) (per curiam).




                                               17